269 U.S. 314 (1926)
OKLAHOMA
v.
TEXAS.
No. 13, Original.
Supreme Court of United States.
Decree announced January 4, 1926.[1]
On consideration of the third report of the Commissioners, heretofore selected to run, locate and mark portions of the boundary between the States of Texas and Oklahoma along the south bank of the Red River, showing that they have run, located and marked particular portions of such boundary from the One Hundredth meridian of longitude to the eastern limit of Lamar County, Texas, other than the Big Bend and Fort Augur areas covered by two reports heretofore presented and confirmed, which said third report was presented and filed herein November 16, 1925;
And no objection or exception to such report being presented, although the time therefor has expired;
It is now adjudged, ordered and decreed that the said report be in all respects confirmed.
It is further adjudged, ordered and decreed that the boundary line delineated and set forth in the report and *315 on the maps accompanying the same and referred to therein be established and declared to be the true boundary between the States of Texas and Oklahoma along the Red River at the several places designated in such report, subject, however, to such changes as may hereafter be wrought by the natural and gradual processes known as erosion and accretion as specified in the second, third and fourth paragraphs of the decree rendered herein March 12, 1923, 261 U.S. 340.
It is further ordered that the clerk of this Court do transmit to the Chief Magistrates of the States of Texas and Oklahoma copies of this decree, duly authenticated under the seal of this Court together with copies of the said report and of the maps accompanying the same.
NOTES
[1]  For another order of this date, respecting the expenses and compensation of the commissioners, see post, p. 539.